     3:16-cr-30068-SEM-TSH # 118   Page 1 of 10                                    E-FILED
                                                        Tuesday, 16 June, 2020 07:48:27 AM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )         Case No. 16-cr-30068
                                        )
KEITH JD OFFORD,                        )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Keith JD Offord’s amended

Motion for Compassionate Release (d/e 115) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On February 8, 2018, a jury found Defendant guilty of one

count of bank fraud in violation of 18 U.S.C. §§ 1344 and 2 and

three counts of aggravated identity theft in violation of 18 U.S.C. §

1028A. Minute Entry, Feb. 8, 2018; Indictment, d/e 1. On October

19, 2018, the undersigned District Judge sentenced Defendant to a

total of 144 month’s imprisonment, consisting of 120 months’


                              Page 1 of 10
    3:16-cr-30068-SEM-TSH # 118   Page 2 of 10




imprisonment on the bank fraud count, and 24 months’

imprisonment on each of the aggravated identity theft counts to be

served consecutively to the sentence imposed on the bank fraud

count and concurrently with each other. Minute Entry October 19,

2018. The Court also imposed a 5 year term of supervised release

consisting of 5 years of supervised release on the bank fraud count

to be served concurrently with 1 year of supervised release imposed

on each of the aggravated identity theft counts. Id. Defendant is

currently serving his sentence at FCI Elkton in Lisbon, Ohio, and

has a projected release date of July 28, 2028. Bureau of Prisons,

Find an Inmate, https://www.bop.gov/inmateloc/ (last accessed

June 12, 2020).

     On June 2, 2020, Defendant filed a pro se motion for

compassionate release (d/e 112) pursuant to 18 U.S.C. §

3582(c)(1)(A). On June 8, 2020, Defendant filed an amended

motion for compassionate release (d/e 115). Defendant requests

compassionate release due to the COVID-19 pandemic as it relates

to the conditions at FCI Elkton. Specifically, Defendant represents

that he has been targeted for harassment by other inmates as the

perceived source of COVID-19 at FCI Elkton, as he was sick with


                            Page 2 of 10
     3:16-cr-30068-SEM-TSH # 118   Page 3 of 10




flu-like symptoms when he was transferred to the facility in March

of 2020. See Am. Mot. Compassionate Release 2; Pro Se Mot.

Compassionate Release 3. Defendant also claims that he was

assaulted by another inmate in the facility for the same reason. See

Pro Se Mot. Compassionate Release 3.

     Defendant is 27 years old and he concedes in his Amended

Motion for Compassionate Release that he “does not suffer from any

of the health conditions identified by the [Centers for Disease

Control] as creating high risk from the virus.” Am. Mot.

Compassionate Release 2.

     Defendant has not proposed a release plan if he were to be

released from custody. The United States Probation Office

addressed Defendant’s request for compassionate release in a

Memorandum (d/e 117). The Probation Office interviewed

Defendant’s mother and assessed her residence for suitability in the

event that Defendant proposed to reside with his mother upon

release. The Probation Office noted that Defendant’s mother

currently receives housing assistance through the State of Illinois.

Id. at 2. The Probation Office advised Defendant’s mother that she

could lose her housing assistance if Defendant was released to her


                             Page 3 of 10
      3:16-cr-30068-SEM-TSH # 118   Page 4 of 10




residence and state authorities discovered Defendant residing there.

Id. Defendant’s mother stated that she hoped to begin new

employment soon that would allow her to move into a residence

without housing assistance. Id. Based on the information

available, the Probation Office’s Memorandum concludes that the

residence cannot be approved at this time. Id. The Probation

Office’s Memorandum also notes that Defendant was tested for

COVID-19 on May 26, 2020 and that the results of that test came

back negative three days later. Id. at 1.

      On June 10, 2020, the Government filed a Response in

Opposition to Defendant’s Motion for Compassionate Release (d/e

116). The Government argues that the Court should deny

Defendant’s motion because he has failed to exhaust his

administrative remedies and because Defendant’s concerns about

COVID-19 alone are not an extraordinary and compelling reason

warranting a reduction in his term of imprisonment. The

Government also notes that the Bureau of Prisons (BOP) has

implemented procedures designed to curb the spread of the virus in

its facilities.

      On June 12, 2020, the Court held a video conference hearing


                              Page 4 of 10
     3:16-cr-30068-SEM-TSH # 118   Page 5 of 10




on Defendant’s amended motion. Defendant appeared by telephone

from FCI Elkton. As of June 12, 2020, BOP reports that FCI Elkton

has 436 confirmed inmate cases of COVID-19 and 7 confirmed staff

member cases. See Federal Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed June 12, 2020).

BOP further reports that 165 inmates and 46 staff previously

diagnosed with COVID-19 have recovered. Id.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now


                             Page 5 of 10
     3:16-cr-30068-SEM-TSH # 118   Page 6 of 10




allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a) the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment.



                             Page 6 of 10
     3:16-cr-30068-SEM-TSH # 118   Page 7 of 10




     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Socially distancing can be difficult for

individuals living or working in a prison. Defendant, however, is 27

years old and does not have any health problems, let alone any

underlying medical conditions that may increase the risks

presented by COVID-19. See Interim Clinical Guidance for

Management of Patients with Confirmed Coronavirus Disease,

Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

guidance-management-patients.html (last accessed June 12, 2020).

     The Court recognizes that there are many confirmed case of

COVID-19 at FCI Elkton, the facility where Defendant is housed.

According to the Government, however, BOP has implemented

rigorous procedures designed to mitigate the spread of the virus in

its facilities. The Government also represents that the number of

confirmed cases at FCI Elkton appears to be decreasing, as inmates


                             Page 7 of 10
     3:16-cr-30068-SEM-TSH # 118   Page 8 of 10




and staff who previously tested positive recover from the illness.

See Resp. 1-2.

     Further, Defendant has over eight years left on his sentence

for bank fraud and aggravated identity theft. Defendant was

convicted of a wide-ranging and fairly sophisticated scheme of bank

fraud and identity theft that resulted in a loss of more than

$600,000 in less than two years. Defendant was previously

convicted of identity theft in state court and while on pretrial

release on this case, Defendant’s bond was revoked based on a new

attempt to commit bank fraud where Defendant tried to purchase a

luxury vehicle using falsified documents and another person’s

Social Security number.

     Finally, Defendant has not proposed an adequate release plan.

Based on Probation’s Memorandum, Defendant’s mother’s home

would not be a suitable residence for Defendant if he were to be

released from custody and Defendant has not identified any

alternative.

     While the Court is sympathetic to Defendant’s claims of

harassment and assault by other inmates at FCI Elkton purportedly

based on the belief that Defendant was responsible for introducing


                             Page 8 of 10
     3:16-cr-30068-SEM-TSH # 118   Page 9 of 10




COVID-19 into the facility, Defendant has not presented any

evidence to support his claims. The Incident Report attached to

Defendant’s pro se motion, d/e 112, only says that Defendant and

another inmate were engaged in a physical altercation and could

both be seen exchanging punches. The Incident Report says

nothing of the cause of the altercation. While Defendant’s written

statement attached to the incident report attempts to tie the

altercation to the alleged harassment, there is no other evidence in

the record to corroborate Defendant’s account.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Keith JD Offord’s

Amended Motion for Compassionate Release (d/e 115) and

Defendant’s pro se Motion for Compassionate Release (d/e 112) are

DENIED. This ruling does not preclude Defendant from filing

another motion for compassionate release in the future if




                             Page 9 of 10
    3:16-cr-30068-SEM-TSH # 118   Page 10 of 10




circumstances change.



ENTER: June 13, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                            Page 10 of 10
